                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF WISCONSIN


GREGORY ATWATER,

              Plaintiff,

        v.                                           Case No. 19-cv-363

BONNIE GUGLER, et al.,

              Defendants.


                                      ORDER



        On August 19, 2021, Gregory Atwater, who is represented by counsel, filed a

pro se motion to amend the complaint (ECF No. 135) and a pro se motion for

reconsideration of the dismissal of his state law claim (ECF No. 136). In a declaration

accompanying both motions, Atwater states he sent a letter on June 15, 2021, and

another on August 2, 2021, to his lawyer, who is representing him pro bono, regarding

assistance with filing these motions. (ECF No. 137, ¶ 2.) When he did not receive a

response to his letters, he called his lawyer on August 5, 2021. (Id., ¶ 3.) Atwater’s

attorney agreed to try to set up a Zoom visit within a week to discuss the motions.

(Id.) According to Atwater, he has yet to do so, so he filed the motions on his own.

(Id.)


        On August 23, 2021, the defendants that are represented by the Wisconsin

Department of Justice (State Defendants) filed a motion to strike Atwater’s pro se




        Case 2:19-cv-00363-WED Filed 08/23/21 Page 1 of 3 Document 139
motions. (ECF No. 138.) They argue that, because Atwater is represented by counsel,

the court should not accept any motions he files on his own. The court agrees.

Litigants are generally not permitted to submit pro se motions or briefs while they

are represented by an attorney. Allison v. City of Bridgeport, Ill., 577 Fed. Appx. 603,

604 (7th Cir. 2014) (citing United States v. Gwiazdzinski, 141 F.3d 784, 787 (7th Cir.

1998)); Hayes v. Hawes, 921 F.2d 100, 102 (7th Cir. 1990). The court grants the motion

to strike.

       The court also advises Atwater to be patient with his pro bono counsel. With

pandemic restrictions in place both at the prison and in many workplaces, there are

currently many obstacles to communication. Also, Atwater’s pro bono attorney is

carving out time from his regular workload to represent Atwater at no cost to him.

As long as Atwater is represented, his attorney should be the one communicating

with the court about issues in his case. If Atwater is unhappy with his representation,

he may terminate his representation. But Atwater should be advised that the court

has already recruited two attorneys to assist him and, given the lack of attorneys

willing to take pro bono appointments, it is unlikely the court will be able to recruit

a third attorney to represent him.

       IT IS HEREBY ORDERED that the State Defendants’ motion to strike (ECF

No. 138) is GRANTED.


       IT IS FURTHER ORDERED that Atwater’s motion to amend the complaint

(ECF No. 135) and motion for reconsideration (ECF No. 136) are STRICKEN from

the record.
                                           2



        Case 2:19-cv-00363-WED Filed 08/23/21 Page 2 of 3 Document 139
Dated at Milwaukee, Wisconsin this 23rd day of August, 2021.




                                     BY THE COURT




                                     WILLIAM E. DUFFIN
                                     United States Magistrate Judge




                                 3



Case 2:19-cv-00363-WED Filed 08/23/21 Page 3 of 3 Document 139
